Rosenberg, J.
This is a motion for the setting aside of a verdict and for a new trial.
Upon the trial of the above-entitled action both counsel moved for direction of verdict. Upon such motions the court granted judgment: No cause for action. The action was brought by the Administrator to enforce an order issued by the Buffalo office of the Office of Price Administration made on June 25, 1945, and effective ■ beginning with the next regular rent payment period (July 1, 1945). The order recites that the maximum rent for the premises located at 245 Minnesota Avenue, Buffalo, New York, was changed from $100 per month to $70 per month retroactive to December 15, 1943. The order provided, however, that it was effective beginning with the rent period July 1,1945, and contained the further requirement that "all rent received after the effective date of the order in excess of the maximum legal rent of $70 per month was to be refunded to the tenant.
It was within the discretion of the administrator, if he determined that the failure to file a request for determination was not willfully delayed, to forego the requirement that the landlord repay overcharges previously received. This appears to have been the attitude of the administrator in maldng the order upon which this action is based.
The motion to set aside the verdict and for a new trial is denied.
Let judgment and order be prepared accordingly.